Title: To Benjamin Franklin from John Green, 23 September 1781
From: Green, John
To: Franklin, Benjamin


Sir
Mill Prison Septr 23d 1781—
On the Seventh of this presant Septr. Captn John Manley now In Mill Prison in the presence of Captn John F Williams & Captn Gideon Hanfield Boath Captive did heare Captn Manley prepose his Selling his turn of gowing in the Furst Carteel to me or anney outher person that Would purtches it of him for the Sum of twenty one Shilling paid him—for he was sure a Carteel would not Be hear this Waur—in presence of the Above Gintelmen I gave him the Sum he Requird and he was Contented & Fulley Sattisfied—for the throuth of the above I Begg Lave to Refer your Exelanecy to the Agent whome may Come at the throuth By Enquiring of the Gentelmen of our Mess Whome are Willing to Make Testemaney to the Throuth hearoff— this day Mr Sorrey of Plimouth Resd a Letter from Mr Wm. Hodgeson Desireing him mr Sorrey to Inform Captn John Manley that a British Maior now at paris Stood Readey for an Exchange and that he had Wroght your Excelancey the Exchange for Captn Manley— I hope your Excelenecy Will take it Into Consideratisun and Should you pamitt of an Exchange that it may be for me in the Roome of Captn J Manley whome Stands By the Laus of houner and Agreement in my Roome of Exchange and By Everrey thing thats fair and Eaquell I am to admitt him to My turn— I Should have Wroght your Excelencey Sinse my Being Braught into this plase but had Notthing of Momment to Communicate & Must Begg your Exelensey pardon for theus Giveing you Troubl Which I ope you will Excuse & you Will oblidge your Dovoded Humble Srvt
Mr Beniamin Franklin
